PER CURIAM
This is a criminal case in which defendant was convicted of driving while suspended. On appeal, he contends that the trial court erred in denying his motion to suppress evidence obtained as a result of a police stop of his car, on the ground that the officer had no legally sufficient basis for the stop. Recitation of the facts would benefit neither bench nor bar. It is sufficient to say that, viewed in the light most favorable to the state, the officer did not have sufficient justification to stop defendant’s car.
Reversed and remanded for a new trial.